Citation Nr: 1018160	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in September 2009 
for further development of the case by the Agency of Original 
Jurisdiction (AOJ).

As noted in the prior remand, the Veteran initially 
requested, but then in May 2009 withdrew the request, for a 
hearing before a Veterans Law Judge.   


FINDINGS OF FACT

1.  Service connection for psychiatric disability, to include 
PTSD, was denied in an unappealed May 2003 rating decision.

2.  The evidence received since the May 2003 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice in November 2004 and March 2006 
correspondences.  The November 2004 notice provided the 
enhanced notice required by Kent, not only explaining the 
basis for the prior rating action, but providing him with a 
copy of the May 2003 rating decision.  The correspondence 
also advised him of the information and evidence necessary to 
reopen a claim, and of the information and evidence necessary 
to substantiate the claim on the merits.  The March 2006 
correspondence provided notice as to the initial disability 
rating and effective date to be assigned in the event service 
connection was granted.  The above correspondences provided 
38 U.S.C.A. § 5103(a)-compliant notice, and his claim was 
last readjudicated in a March 2010 supplemental statement of 
the case.  

The Veteran therefore has received the notice to which he is 
entitled as to his claim and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the March 2010 
supplemental statement of the case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.  Based on the procedural history of this case, 
the Board concludes that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the AOJ or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board remanded the 
case in September 2009 for the AOJ to obtain records from the 
Fort Worth, Texas Vet Center, based on the Veteran's report 
to his treating clinicians that he was receiving psychiatric 
treatment at that facility.  In November 2009 and December 
2009 the AOJ requested treatment records from the facility, 
with no response.  In a January 2010 statement, an individual 
employed by VA in some capacity indicated, for reasons which 
remain unclear, that the AOJ should instead contact the Forth 
Worth, Texas VA medical facility to obtain the Vet Center 
records. The AOJ followed this advice in February 2010, but, 
unsurprisingly, only received clinical records pertaining to 
treatment at the Fort Worth medical facility.  In March 2010 
the AOJ contacted the Vet Center directly by telephone, and 
was informed by that facility that no records for the Veteran 
existed.  In the March 2010 supplemental statement of the 
case, the Veteran was informed of the Vet Center's response 
and of the fact that no Vet Center records for him were 
maintained at the Forth Worth medical facility.

In light of the above, the Board finds that further efforts 
to obtain records for the Veteran from the Fort Worth Vet 
Center would be futile.  

The Veteran has not been examined in connection with his 
claim.  Unless and until the Veteran's claim is reopened, 
VA's duty to assist does not extend to providing such an 
examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
 
Service connection for psychiatric disability, including PTSD 
was denied in an unappealed May 2003 rating decision.  
Although the Veteran, in October 2003, suggested that he 
never received notice of the rating action because of 
incarceration beginning in March 2003, the record shows that 
notice of the rating action was sent to the last known 
address for the Veteran that he had reported, and that it was 
not returned as undeliverable.  In this regard, the Board 
notes that there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There 
is no such clear evidence to rebut the presumption of 
notification in this case.

Accordingly, service connection for psychiatric disability, 
to include PTSD may be considered on the merits only if new 
and material evidence has been received since the time of the 
May 2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2009).

The evidence on file at the time of the May 2003 rating 
decision included service treatment records which were silent 
for any reference to psychiatric complaints or findings.  The 
only overseas dispensary referenced in the records were 
located in Thailand.

The evidence previously considered also included service 
personnel records showing that the Veteran served overseas as 
a clerk typist in Thailand from July 1967 to July 1968.  His 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign Medal, with no other reference to service in 
Vietnam.

The previously considered evidence also included a VA Form 
21-526 submitted in December 2002, on which the Veteran noted 
that he had served in Vietnam, but did not identify the dates 
of that service.

The evidence considered at the time of the May 2003 rating 
decision lastly included VA treatment records for September 
2002 to March 2003, which documented treatment for 
depression, and which were silent for any reference to PTSD.

Pertinent evidence received since the May 2003 rating 
decision includes VA treatment reports covering the period 
from May 1997 to July 2007, as well as statements by the 
Veteran.

The VA treatment reports document continued treatment for 
depressive disorders after 2003, including bipolar 
depression; the records did not address the etiology of any 
psychiatric disorders.  The records show that, beginning in 
2005, the Veteran was diagnosed as having PTSD.  The 
particular stressor incidents reported at the time included 
collecting and preparing bodies for burial for 4 months while 
working "casualty call"; the death of a friend in Vietnam; 
and combat situations where the enemy were hiding in trees.  
As to PTSD, although the records are new in that the 
previously considered evidence did not show a diagnosis of 
the disorder, they are not material as the prior denial was 
also based on the absence of a corroborated stressor, which 
is an essential element in establishing service connection 
for PTSD.  Moreover, in the continued absence of a 
corroborated stressor, the diagnosis of PTSD itself is 
undermined, and can not present a reasonable possibility of 
substantiating the claim.  Consequently, while new as to 
PTSD, the treatment records are not material.  With respect 
to psychiatric disability other than PTSD, the records merely 
document treatment, without addressing the etiology of any 
such disorder.   At most they establish what was previously 
established at the time of the May 2003 decision, namely that 
the Veteran has psychiatric disability.  They do not raise a 
reasonable possibility of substantiating the claim.  See 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In his statements, the Veteran initially identified the 
stressor incident causing his PTSD as an incident in which 
his friend, P.J., was working in the streets of Da Nang in 
1967 when struck in the head by a lug bolt from a truck; the 
incident resulted in the loss of the front of P.J.'s head.  
In a later statement, the Veteran reported a different 
stressor of being in Pleiku, Vietnam in 1967, when he had to 
return to a village that was attacked after he had left.  He 
explained that he was tasked with finding the dead, and 
indicated that he was awarded the Purple Heart medal for that 
incident. 

The Board initially notes that the May 2003 rating decision 
considered the Veteran's statement that he served in Vietnam, 
and determined that he in fact only served overseas in 
Thailand.  The Veteran's stressor statements, to the extent 
they purport to show he served in Vietnam, consequently are 
not new.  Moreover, the Board points out that the service 
personnel records in this case actually show that he did 
serve in Thailand, and not Vietnam.  The records do not 
indicate that he was transferred to Vietnam at any point.  
Although the Veteran received the Vietnam Service Medal, and 
the Vietnam Campaign Medal (again, evidence which was 
considered in May 2003), the Board points out that the 
assignment of both medals is consistent with service only in 
Thailand.  The Vietnam Service Medal may be awarded to 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973, in Thailand 
in direct support of operations in Vietnam.  The Vietnam 
Campaign Medal may be awarded to U.S. servicemembers who 
served outside the geographical limits of South Vietnam and 
contributed direct combat support to the Republic of Vietnam 
(RVN) Armed Forces for an aggregate of six months.  See 
Department of Defense Manual 1348.33-M, Manual of Military 
Decorations and Awards, C6.6.1.1.3 and C7.5.1.6.2 (1996).  

In short, the Veteran's allegation that he served in Vietnam 
is not new evidence.  As to the stressors themselves, given 
that the Veteran's allegation of service in Vietnam was 
previously rejected in a final rating action, see Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value), the Board 
finds that the stressor statements are inherently incredible, 
and therefore are not material.  In this regard the Board 
finds the decision by the Court in Samuels v. West, 11 Vet. 
App. 433 (1998) instructive.  In Samuels, the Court 
addressed, in the context of the analogous legal threshold of 
"well groundedness" (which also had the requirement that VA 
presume the credibility of the evidence for the purpose of 
meeting the threshold), the claim of a Veteran who asserted 
that his PTSD stressors resulted from experiences in Vietnam.  
That Veteran's service personnel records, however, did not 
establish his service in that country, as he had only served 
less than 4 months before being discharged.  The Court held 
that the Board need not presume the credibility of the 
Veteran's statements, as they were inherently incredible in 
light of the service personnel records.  Samuels, 11 Vet. 
App. at 436.  

The Board is of the opinion that the same reasoning applies 
in this case.  The Veteran has offered several stressors, 
each of which is predicated on his claimed service in 
Vietnam, a history of service VA has previously rejected.  
His service personnel records show that his overseas service 
was limited to Thailand.  Given the absence of any new and 
material evidence establishing service in Vietnam, the Board 
finds his stressor statements are inherently incredible, and 
not entitled to the presumption of credibility.  As the 
statements lack credibility, the Board finds that they are 
not material.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claim of 
entitlement to service connection for psychiatric disability, 
to include PTSD is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
psychiatric disability, to include PTSD, the benefit sought 
on appeal is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


